Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 10/29/2021 is entered. Claims 1-20 filed 01/20/2021 are pending for examination.

Continuation
2.	This application filed 01/20/2021 is a continuation of 15441755, filed 02/24/2017 ,now U.S. Patent #10929901; and 15441755 Claims Priority from Provisional Application 62299096, filed 02/24/2016. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/299096, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-20 of this application, specifically the limitations, “ receiving a second DNA sample from at least one of a fur pelt, a leather skin, a reptile skin, and an ostrich skin; electronically comparing information associated with the second DNA sample to the information associated with the first DNA sample with a processing device, wherein the processing device is selected from the group consisting of a desktop computer, a laptop computer, a server, a tablet, a smart phone, a cell phone; and electronically verifying the information associated with the second DNA sample matches the information associated with the first DNA sample with the processing device”.  Therefore, the priority of this application is limited to the non-provisional Application 15441755 filed 02/24/2017.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.1.	 Claim 13 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the auction " in line of the claim 12.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10929901, hereinafter patent ‘901. Although the claims at issue are not identical, they are not patentably distinct from each other because (i) all the limitations of independent claims 1, 8, and 14  of the instant application are disclosed in the in the independent claims 1, 8 and 14 of the Patent’901 and thereby this application  claims patentably indistinct inventions and the claimed invention and the patent were  commonly owned under 35 U.S.C. 102(b)(2)(C) or deemed to be commonly owned under 35 U.S.C. 102(c) as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention, for applications examined under the first inventor to file (FITF) provisions of the AIA . 
A comparison of the limitations of claim 1 of the instant Application and claim 1 of the US Patent’ 901 is given below, wherein the highlighted limitations of claim 1 of the US Patent’901  disclose all the limitations [underlined] of claim 1 of the instant Application. 


	Claim 1 of US Patent’901: 
1. 	A method of tracking a provenance of a fur, a leather skin, a reptile skin, or an ostrich skin, the method comprising: 
providing a live animal; 
imaging the live animal; 
removing a first DNA sample from the live animal; 
electronically storing information associated with the first DNA sample in a computer-based system; 
assigning a globally unique identifier number to the live animal; 
electronically storing the identifier number in the computer-based system; 
associating the identifier number with the information associated with the first DNA sample in the computer-based system; 
electronically storing sale information in the computer-based system; 
electronically associating the sale information with the identifier number and the information associated with the first DNA sample in the computer-based system; 
processing the live animal to provide at least one of a fur pelt, a leather skin, a reptile skin, and an ostrich skin; 
removing a second DNA sample from the at least one of the fur pelt, the leather skin, the reptile skin, and the ostrich skin; 
electronically comparing information associated with the second DNA sample to the information associated with the first DNA sample with a processing device, wherein the processing device is selected from the group consisting of a desktop computer, a laptop computer, a server, a tablet, a smart phone, a cell phone, and wherein the processing device includes at least one of a camera and a scanner; and 
electronically verifying the information associated with the second DNA sample matches the information associated with the first DNA sample with the processing device.

Claim 1 of the instant Application:

1. A method of confirming a provenance of a fur, a leather skin, a reptile skin, or an ostrich skin, the method comprising: 
receiving a first DNA sample from an animal; receiving an identifier number assigned to the animal; 
electronically storing information associated with the first DNA sample in a computer-based system; 
electronically storing the identifier number in the computer-based system; 
associating the identifier number with the information associated with the first DNA sample in the computer-based system; 
receiving a second DNA sample from at least one of a fur pelt, a leather skin, a reptile skin, and an ostrich skin; 
electronically comparing information associated with the second DNA sample to the information associated with the first DNA sample with a processing device, wherein the processing device is selected from the group consisting of a desktop computer, a laptop computer, a server, a tablet, a smart phone, a cell phone; and 
electronically verifying the information associated with the second DNA sample matches the information associated with the first DNA sample with the processing device.  

The dependent claims 2-7 of the instant application recite limitations are similar to the limitations of dependent claims 2-7 of US Patent’901. Similarly, on comparison the limitations of claims 8-20 of the instant Application are not patentably distinct from the claims 8-20 of the US Patent’901. 


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1--20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-15 are to a process comprising a series of steps, which are statutory (Step 1: Yes).
	Step 2A Analysis:
Claim 1 recites:
1. A method of confirming a provenance of a fur, a leather skin, a reptile skin, or an ostrich skin, the method comprising: 
receiving a first DNA sample from an animal; receiving an identifier number assigned to the animal; 
electronically storing information associated with the first DNA sample in a computer-based system; 
electronically storing the identifier number in the computer-based system; 
associating the identifier number with the information associated with the first DNA sample in the computer-based system; 
receiving a second DNA sample from at least one of a fur pelt, a leather skin, a reptile skin, and an ostrich skin; 
electronically comparing information associated with the second DNA sample to the information associated with the first DNA sample with a processing device, wherein the processing device is selected from the group consisting of a desktop computer, a laptop computer, a server, a tablet, a smart phone, a cell phone; and 
electronically verifying the information associated with the second DNA sample matches the information associated with the first DNA sample with the processing device.  

associating the identifier number with the information associated with the first DNA sample comparing information associated with the second DNA sample to the information associated with the first DNA sample and verifying the information associated with the second DNA sample matches the information associated with the first DNA sample 

Step 2A Prong 1 analysis: Claims 1--20 recite abstract idea.
The claim 1 recites the highlighted limitations of associating the identifier number with the information associated with the first DNA sample, comparing information associated with the second DNA sample to the information associated with the first DNA sample and verifying the information associated with the second DNA sample matches the information associated with the first DNA sample. These limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of  “ in the computer -based system” and “by the processing device”.  That is, other than reciting “in a computer-based system” and “by the processing device” nothing in the claim elements precludes these steps from practically being performed in the mind.   For example, but for “in the computer-based system” and the “by the processing device” language, the claim encompasses a person to connect the assigned identifier  to the DNA sample and looking at data an collected and from two different DNA samples and to make a simple judgement of verifying that the data of two sample DNAs match. The mere nominal recitation of  in a computer-based system and by a processor do not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.  The other independent claims 8 and 14 recite similar limitations and are analyzed on the basis of same rationale as that for claim 1 as reciting a mental process. Since dependent claims 2-7, 9-13, and 15-20 would include the limitations of their base claims, they also recite mental process.
Step 2A, prong 1= Yes. Claims 1-20 recite an abstract idea.
Step 2A Prong 2 analysis: The judicial exception is not integrated into a practical application.
The claim recites additional elements of receiving a first DNA sample from an animal; receiving an identifier number assigned to the animal; electronically storing information associated with the first DNA sample in a computer-based system; electronically storing the identifier number in the computer-based system; receiving a second DNA sample from at least one of a fur pelt, a leather skin, a reptile skin, and an ostrich skin. 
The receiving steps are recited at a high level of generality (i.e. as a general means of gathering data for first and second DNA samples and identifier assigned to the animal, for use in comparing and matching steps to verify if the two samples match), and amount to mere data gathering, which is a form of insignificant extra‐solution activity.  The storing steps of storing information associated with DNA sample and the identifier number are  recited at a high level of generality (i.e. as a general means of recording information on DNA sample and the identifier for the animal), and amount to mere post solution recording data, which are a form of insignificant extra‐solution activity. The “computer-based system” merely describes how to generally “apply” the otherwise mental judgement of connecting the identifier number to a DNA sample, for record,  and “by the processor” to compare and match the data on two DNA samples in a generic or general-purpose vehicle control environment.  The computer-based system  and the processor are recited at a high level of generality merely automating the associating, comparing and verifying steps.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 1 is directed to the abstract idea. The other two independent claims 8 and 14 recite similar limitations and are analyzed based on same rationale as for claim1 as not integrating the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Dependent claims 2-7, 9-12, 15-17 and 20 recite limitations further extending the limitation of their base claims directed to storing data, associating steps and non-functional descriptive subject matter, which  do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Claim 13 recites the step of conducting an auction with a second price algorithm, claim 18-19  recite the steps of printing the identifier such as embedding RFID in the skin of the animal, which are well-understood functions; see references:  Athey et al. [US20110313851 A1]  which discloses that use of generalized second price algorithm in an auction ; see para0022, “it should be appreciated that tool may be used in connection with any other type of auction platform for ad spaces that uses a generalized second price algorithm to award instances of an ad space to advertisers or in connection with a generalized second price auction conducted in any suitable scenario”; and Herrick et al. [US 20150332072 A1; see para 0007, discloses that is was well-known to embed RFID identifier in skins  for transmitting and receiving radio  waves]. Accordingly, dependent claims 13, 18-19  do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
	Step 2A=Yes. Claims 1-20 are directed to abstract ideas.

Step 2B analysis:	The claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-20 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting,  and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and storing steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). See: MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting, and storing  steps are well‐understood, routine, conventional activity is supported under Berkheimer.  
Further the steps of conducting an auction with a second price algorithm and printing identifier such as embedding an identifier in an animal’s skin are well-under stood as shown in references: Athey et al. [US20110313851 A1]  which discloses that use of generalized second price algorithm in an auction ; see para0022, “it should be appreciated that tool may be used in connection with any other type of auction platform for ad spaces that uses a generalized second price algorithm to award instances of an ad space to advertisers or in connection with a generalized second price auction conducted in any suitable scenario”; and Herrick et al. [US 20150332072 A1; see para 0007, discloses that is was well-known to embed RFID identifier in skins  for transmitting and receiving radio  waves]. Accordingly, dependent claims 13, 18-19  do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Accordingly, a conclusion that the receiving, acquiring, storing, conductig auction with a second price-algorithm, embedding a RFID in an animal’s skin steps are well-understood, routine conventional activities are supported under Berkheimer Option 2. 
 	Step 2B: The claims 1-20 are patent ineligible.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106096795 cited in the IDS filed 03/10/2021 and also in the Parent Application #15441755, now US Patent 10929901, hereinafter Furs.

Regarding claim 1, Furs teaches a method of confirming a provenance of a fur, a leather skin, a reptile skin, or an ostrich skin, the method comprising: 
receiving a first DNA sample from an animal; receiving an identifier number assigned to the animal; electronically storing information associated with the first DNA sample in a computer-based system; electronically storing the identifier number in the computer-based system; associating the identifier number with the information associated with the first DNA sample in the computer-based system;  [See claims 1, 7, 8, and 18 “1. A method for tracking fur or leather, the method comprising: providing fur and leather in at least one of fur and leather [ can include “leather and other hide or skin, a reptile skin and ostrich skin”, see “Technology Field”] of said at least one of the imaging, at least one DNA sample is removed from the fur and leather; at least one storing DNA samples and information associated with the DNA samples in the global unique identifier number assigned to at least one of the fur and leather of the stored identifier number, at least one sales in the fur and leather; storing the sales information and the sales information with an identifier number, DNA sample and at least one information associated with the DNA sample is associated. 7. The method according to claim 1, wherein the allocated global unique identifier number comprises a random number generated in the random number sequence and checking whether the generated on the published list. 8. A method for tracking fur or leather, the method comprising: providing fur and leather from at least one of fur and leather of the at least one removed DNA sample, storing the DNA sample; the global unique identifier number assigned to at least one of the fur and leather of the stored identifier number, sales fur and leather in the at least one stored sales information and sales information with the at least one of the identifier number and the DNA sample is associated. 18. The method according to claim 17, wherein physically embedded identifier number comprises one of the following two: the identifier number printed in the fur and leather of at least one, and the identifier number is injected in a fur and leather of the at least one.”

receiving a second DNA sample from at least one of a fur pelt, a leather skin, a reptile skin, and an ostrich skin; electronically comparing information associated with the second DNA sample to the information associated with the first DNA sample with a processing device, wherein the processing device is selected from the group consisting of a desktop computer, a laptop computer, a server, a tablet, a smart phone, a cell phone; and electronically verifying the information associated with the second DNA sample matches the information associated with the first DNA sample with the processing device [See pages 6-7, which discloses receiving a current sample of leather skin of the animal to verify its authenticity by comparing it with the stored DNA sample  form the original sample “As shown in FIG. 1, the hide or skin each sale or transfer 110 are recorded in the business database 145. For individual hides or skin transfer, and for transfer of the garment comprising the hide or skin, it executes such a record. In this way, can track and store chain of hide or skin and thus can verify the origin of the hide or skin to reduce fraud and counterfeiting. Obviously, can be at any point along the distribution path of verifying provenance raw skin or skin. In other words, the auction 115, intermediary 120, manufacturer 125, manufacturer representative 130, retailer 135, or the consumer 140 can by hides the specific hand side or outer skin of the identification numbers stored in the database of identification numbers are compared to verify the hide, skin or article. if any suspected unauthorized behavior such as fraud or forgery, the hides or skin of the hand edge of specific DNA may be compared with a repository 160 in the DNA. can be repeated for verification at any point and the sample (whether actual or virtual) and it is compared with the stored original raw skin sample (whether actual or virtual) involves comparing from raw hide leather, skin or clothing, or future, any part of the obtained skin or clothes”, and this process can be done by a processing device , see page 6 “ DNA analysis can locally execute using and processing device. An exemplary processing device including, but not limited to: a desktop computer, a laptop computer, a server, a tablet computer, a smart phone, a cellular phone, or other computerized device. the analysis can use camera or scanning device integrated with the processing device or by allowing the insertion attachment of hide, skin or animal fur processing device for execution. processing device to analyze the result and stores it in the security of the digital environment. Alternatively, the sample can be sent to an external provider for analysis”.

Regarding claims 2-3, Furs teaches that the method of claim 1, wherein the electronically storing of the information associated with the first DNA sample includes electronically storing the -2- 010-8486-7381/1/AMERICASDocket No.: 114945.00013 information associated with the first DNA sample in a blockchain employing a consensus mechanism, and wherein the electronically storing the identifier number includes updating the blockchain [See page 7, “Additionally or alternatively, the raw skin or sheath 110 relative to transfer information or DNA information can be stored in distributed general ledger or block chain,
distributed general ledger may be copied on the tens, hundreds, thousands or more of computer all over the world, and may become common availability, distributed total account according to the hide or skin 110 of transfer using consensus mechanism to update the general ledger”].

Regarding claim 4, Furs teaches that the method of claim 1, further comprising electronically storing sale information in the computer-based system and electronically associating the sale information with at least one of the identifier number and the first DNA sample in the computer-based system [ see Page 2, “ the stored sales information and sales information with an identifier number, DNA sample and at least one information associated with the DNA sample is associated.”, and such information can be stored in a computer-based system, see page 6 “ DNA analysis can locally execute using and processing device. An exemplary processing device including, but not limited to: a desktop computer, a laptop computer, a server, a tablet computer, a smart phone, a cellular phone, or other computerized device. the analysis can use camera or scanning device integrated with the processing device or by allowing the insertion attachment of hide, skin or animal fur processing device for execution. processing device to analyze the result and stores it in the security of the digital environment. Alternatively, the sample can be sent to an external provider for analysis”.

.  
Regarding claims 5-6, “ The method of claim 1, wherein the electronically storing of the information associated with the first DNA sample includes electronically storing the information associated with the first DNA sample in a database, and wherein the information associated with the first DNA sample is stored in a database using at least one of spanning tree protocol, homomorphic encryption, Internet key exchange, IPsec, Kerberos, point-to-point protocol, off-the-record messaging, transport layer security, and ZRTP [See claims 5- 6, “storing at least one DNA sample and the information associated with the DNA sample comprises the information associated with the DNA sample is stored in a database ……  the spanning tree protocol, homomorphic encryption, Internet Key Exchange, IPsec, Kerberos, point-to-point protocol, there is no record of the message transmission and at least one of the transport layer security, and ZRTP associated with the DNA sample of the information stored in the database”.  

Regarding claim 7, Furs teaches that the (method of claim 1, wherein assigning of an identifier number includes generating a random number in a number sequence and checking if the generated random number is on an issued list [already covered in the analysis of claim 1, see Furs claim 7, “The method according to claim 1, wherein the allocated global unique identifier number comprises a random number generated in the random number sequence and checking whether the generated on the published list “.

Regarding claims 8-12, their limitations” 8. A method of confirming a provenance of a processed animal part, the method comprising: receiving a first DNA sample; -3- 010-8486-7381/1/AMERICASDocket No.: 114945.00013storing the first DNA sample; assigning an identifier to the first DNA sample; electronically storing the identifier in a computer-based system; receiving a second DNA sample from a processed animal part; electronically comparing information associated with the second DNA sample to information associated with the first DNA sample with a processing device, wherein the processing device is selected from the group consisting of a desktop computer, a laptop computer, a server, a tablet, a smart phone, a cell phone; and electronically verifying the information associated with the second DNA sample matches the information associated with the first DNA sample with the processing device.  9. The method of claim 8, wherein the receiving of the first DNA sample includes removing the first DNA sample from an animal.  10. The method of claim 8, further comprising electronically storing sale information in the computer-based system. 11. The method of claim 10, further comprising electronically associating the sale information with at least one of the identifier and the first DNA sample in the computer-based system.  12. The method of claim 10, wherein the processed animal part is one of a fur pelt, a leather skin, a reptile skin, and an ostrich skin.”, are similar to the limitations of claims 1 and 4 and are covered and analyzed as being anticipated by Furs on the basis of same analysis and rationale provided for claims 1, and  4 above.

Regarding claim 13, Furs teaches that the method of claim 12, wherein the auction is run according to a second price algorithm [See Furs page 4, “ FIG. 2 is a diagram illustrating the auction method 200 of one embodiment of the present invention. in the illustrative embodiment, 200 is a second price auction method algorithm. In one embodiment, the auction method 200 executed by the computer in the online auction.”].

Regarding claims 14-17 and 20, , their limitations are their limitations are similar to the limitations of claims 1, 3, and 5 and are covered and analyzed as being anticipated by Furs on the basis of same analysis and rationale provided for claims 1, 3 and  5 above.

Regarding claim 18, Furs teaches that the method of claim 17, further comprising printing the identifier on the at least one of the fur pelt, the leather skin, the reptile skin, and the ostrich skin [See Furs page 5, “the identification number is physically embedded in the hide or skin 110. for example, the identification number printed or sprayed on the hide or skin 110”]

Regarding claim 19 Furs teaches that the method of claim 17, further comprising embedding a radio frequency identification device in the at least one of the fur pelt, the leather skin, the reptile skin, and the ostrich skin [See Furs claim 19, “  The method according to claim 17, wherein physically embedded identifier number comprises the radio frequency identification device is embedded in the fur and leather in the at least one.”.  


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	AU2005237612A1; see claim 1, discloses a computer-based method comprising the steps of assigning identifiers to animals; storing the assigned identifiers in a database for access to users. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625